Title: From Benjamin Franklin to the Académie Royale des Sciences, 16 November 1772
From: Franklin, Benjamin
To: Académie Royale des Sciences


Gentlemen,
London, Nov. 16. 1772
A Place among your foreign Members is justly esteemed, by all Europe, the greatest Honour a Man can arrive at in the Republick of Letters: It was therefore with equal Surprize and Satisfaction that I learnt you had condescended to confer that Honour upon me. Be pleased to accept my grateful Acknowledgements, and believe me with the greatest Esteem and Respect, Gentlemen, Your most obliged and most humble Servant
B Franklin
Royal Academy of Sciences at Paris.
